410 Pa. 104 (1963)
Hurst Estate.
Supreme Court of Pennsylvania.
Argued January 21, 1963.
March 19, 1963.
*105 Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
James J. Regan, Jr., with him Robert M. Taylor, for appellant.
J. Pennington Straus, with him Victor J. Roberts, Ralph S. Snyder, William M. Barnes, and Schnader, Harrison, Segal & Lewis, and High, Schwartz, Roberts and Seidel, for appellees.
OPINION PER CURIAM, March 19, 1963:
The decree of the Orphans' Court of Montgomery County is affirmed on the opinion of President Judge TAXIS, JR., reported in 29 Pa. D. & C. 2d 361. Each party to pay own costs.